            Case 4:20-cv-05087-SMJ                   ECF No. 9       filed 03/01/21       PageID.1468 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for thH_                                        FILED IN THE
                                                     Eastern District of Washington                           U.S. DISTRICT COURT
                                                                                                        EASTERN DISTRICT OF WASHINGTON

                      Mark John Crowder
                                                                                                         Mar 01, 2021
                                                                     )                                        SEAN F. MCAVOY, CLERK
                             PHWLWLRQHU                              )
                                v.                                   )       Civil Action No. 4:20-cv-05087-SMJ
                           James Key                                 )
                                                                     )


                            5HVSRQGHQW
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Petitioner Mark John Crowder’s Petition for Writ of Habeas Corpus By A State Prisoner (ECF No. 1) is DENIED.
u
              Judgment is entered in favor of Respondent.




This action was (check one):
u tried by a jury with Judge                                                                          presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge           Salvador Mendoza, Jr.                                             on a
      Petition for Writ of Habeas Corpus (ECF No. 1).


Date: 03/01/2021                                                           CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Lee Reams
                                                                                           %\ Deputy Clerk

                                                                            Lee Reams
